Case 1:20-cv-00747 Document1 Filed 01/28/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BARIS OZKAPTAN, 20 Civ. (  )
Petitioner,
PETITION TO CONFIRM
Vv. ARBITRATION AWARD

 

CITIGROUP, INC.,

Respondent.

 

 

Petitioner Baris Ozkaptan, by his attorneys, Rasco Klock Perez & Nieto, LLC, as and

for his Petition, alleges as follows.

PRELIMINARY STATEMENT

1. This is a Petition to confirm an arbitration award in favor of Petitioner issued
by the International Centre for Dispute Resolution (the international arm of the American

Arbitration Association (“AAA”)).

2. Petitioner brings this Petition pursuant to 9 U.S.C. § 9 seeking (a) confirmation
of the arbitration award in his favor, and (2) judgment thereon.
PARTIES
3. Petitioner Baris Ozkaptan is an individual who is a citizen of Turkey and resides
in Istanbul, Turkey.
4. Respondent Citigroup, Inc. (“Citi”) is a Delaware corporation with its principle

place of business located in New York, NY.

JURISDICT VENUE

5. This Court has diversity jurisdiction over the parties pursuant to 28 U.S.C. §
Case 1:20-cv-00747 Document1 Filed 01/28/20 Page 2 of 3

1332(a)(2). The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

6. Venue in this judicial district is proper pursuant to 28 U.S.C. § 1391(b)(1) and
(2) as the defendant resides in New York and pursuant to 9 U.S.C. § 9, since the arbitration
award sought to be confirmed was made in New York, New York.

FACTS

7. On January 31, 2018, Petitioner commenced an arbitration against Respondent
with the AAA, captioned Baris Ozkaptan v. Citigroup, Inc., AAA Case No.: 01-18-0000-6287.
A copy of Petitioner’s Demand for Arbitration (without exhibits) is annexed to the Declaration
of Blaine H. Bortnick as Exhibit A.

8. On August 8, 2014, Respondent filed a First Amended Answer. A copy of
Respondent’s First Amended Answer (without exhibits) is annexed to the Declaration of Blaine
H. Bortnick as Exhibit B.

9. On October 1, 2019, following a 4-day evidentiary hearing conducted on
September 12, 13, 16 and 17, 2019 in New York, New York, and after careful consideration of
the examined witness testimony, the parties’ proffered evidence and filed briefs, the Arbitrator,
the Hon. Beverly J. Hodgson (Ret.), issued a final and binding arbitration award in favor of
Petitioner and against Respondent (the “Award”).

10. The Award provided for, among other things, “[w]ithin 30 days from the date
of the transmittal of this Final Award to the parties, Respondent, Citigroup, Inc., shall pay the
Claimant, Baris Ozkaptan, the awarded sum of $1,361,026.60 (one million three hundred
thousand sixty one dollars and sixty cents), plus interest at the rate of nine percent from
September 11, 2019 to the date of Respondent’s full payment of the awarded sum to the
Claimant or his designated representative.” A copy of the Final Award is annexed to the
Declaration of Blaine H. Bortnick as Exhibit C.

11. The Final Award did not permit any deductions or payment in any manner other
Case 1:20-cv-00747 Document1 Filed 01/28/20 Page 3 of 3

than according to its explicit terms.

12. On or about December 23, 2019, Respondent paid $813,964.00 of the award.

13. On or about December 27, 2019, Respondent paid the sum of $34,566.80 of the
award.

14. To-date only $848,530.80 of the award has been paid.

15. This Petition is timely brought within one (1) year after the Award was issued,
pursuant to 9 U.S.C. § 9.

16. The Award has not been vacated or modified.

17. There has been no prior request for this or any similar relief from this or any

other court of competent jurisdiction.

WHEREFORE, Petitioner respectfully requests that a judgment be entered confirming
the Award duly rendered in favor of Petitioner, and against Respondent, and judgment entered
thereon, plus pre and post-judgment interest at the rate of nine percent per annum, along with
such other and further relief as this Court may find just, proper and equitable, along with costs
and disbursements of this proceeding.

Dated: New York, NY
January 28, 2020

RASCO KLOCK PEREZ & NIETO, LLC

 

Blaine Bortnick

555 Fifth Avenue

17 Floor

New York, NY 10017
(305) 476-7100

Attorneys for Petitioner
